 564DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.TheRespondent has not engaged in unfair labor practices within the mean-ing of Section 8 (a) (1) and(3) and Section 2(6) and(7) of the Act.RecommendationUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the Trial Examiner recommends that thecomplaint against F.Burkart Manufacturing Company be dismissed in itsentirety.UNITED STATES RUBBER COMPANYandINTERNATIONAL ASSOCIATIONOF MACHINISTS,DISTRICT No. 113, PETITIONER.Cases Nos. 13-RC-1921,13-EC-1922, and 13-RC-1961.September28, 1951Decision, Order, and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Irving M. Friedman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, in Case No. 13-RC-1921.No question affecting commerce exists in Case No. 13-RC-1922.4. In Case No. 13-RC-1921, Petitioner seeks to sever from a pro-duction and maintenance unit at the Employer's Fort Wayne, Indiana,IAt the outset of the hearing,petitioner, IAM, moved to withdraw Its petition in CaseNo. 13-RC-1961,which sought a unit of precision metal inspectors,gage checkers andlead man,and in the absence of any objections,the hearing officer granted the motion.Section 102.52 of the Board's Rules and Regulations,as amended March 1, 1951,vests inthe Regional Director or in the Board,and not in the hearing officer, the power to permitthe withdrawal of a petition.None of the parties herein,however, objected to the requestby the IAM to withdraw its petition and no evidence was taken in regard to that petition.We therefore find that the withdrawal of the petition in Case No. 13-RC-1961 will notprejudice any of the parties herein.Accordingly,the motion of the IAM to withdraw itspetition in Case No.13-RC-1961 is hereby granted, and Case No. 13-RC-1961 is herebyordered severed from Cases Nos. 13-RC-1921 and 13-RC-1922 in which the IA:IIalsoappears as Petitioner.W. J. Smith Wood Preserving Company,80 NLRB 824.96 NLRB No. 78. UNITEDSTATES RUBBERCOMPANY565plant, a group of carpenters, their helpers, and apprentices.TheEmployer takes no position.The Intervenor, United Rubber Work-ers,who represents the broader unit, objects on the ground- that thecarpenters do a certain amount of production work.We find no meritin this contention.The Board has held that the fact thatmembersof a craft group are engaged in performing some production workdoes not justify excluding them froma craft unit.2As_ it. appearsthat the carpenters are craft maintenance employees to whom theBoard customarily accords separate representation, we find that theymay constitute a separate appropriate unit, notwithstanding theirprior inclusionin an over-all unit of production and maintenanceemployees.8We shall direct an election among the following group of employeesat the Employer's Fort Wayne, Indiana, plant : All carpenters, theirhelpers and apprentices, excluding office and clerical employees,guards, professional employees, supervisors, and all other employeesof the Employer.However, we shall make no final unit determina-tion at this time as to this group but shall be guided in part by thedesires of these employees as expressed in the election hereinafterdirected.If a majority vote for the Petitioner, they will be takento have indicated their desire to constitute a separate unit.In Case No. 13-RC-1922, the Petitioner, IAM, seeks to sever fromthe production and maintenance unit a group of air-conditioning,em-ployees engaged in operating and maintaining the air-conditioningequipment of the plant.These employees work on the roof of thebuilding, where they also keep their tools and have their headquarters.Their duties consist of cleaning and maintaining fans and filters, tight-ening belts, and repairing and maintaining the controls of the air-conditioning equipment.Major jobs are performed by electricians,millwrights, or steam fitters.They are considered part of the main-tenance department and are under the supervision of the power plantengineer.There is no special training or apprenticeship program forthese employees and most of them have gained their experience on thejob.The Board has held that air-conditioning employees are not suffi-ciently skilled to form a craft, and we ordinarily refuse to sever themfrom a broader production and maintenance unit .4Although at thehearing the Intervenor, the representative for the broader unit, dis-claimed any "definite" interest in the air-conditioning employees, itapparently opposed their severance and indicated no unwillingnessto continue to represent them as part of the broader unit.We are ofthe opinion that, under these circumstances, there is no justificationsSaco-Lowell Shops,94 NLRB 647.United States Rubber Company,91 NLRB No. 213.*Liggett & MyersTobaccoCompany,91 NLRB 1145.974176-52-vol. 96-37 566DECISIONSOF NATIONAL LABOR RELATIONS BbARDfor granting the air-conditioning employees a separate bargainingunit, and we shall accordingly dismiss the petition as to theseemployees.OrderIT IS HEREBY ORDERED that the petition in Case No. 13-RC-1922be, and it hereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]GENERAL ELECTRICCOMPANY APPLIANCESERVICE CENTERandLOCAL463, INTERNATIONALUNION OFELECTRICAL,RADIO & MACHINEWORKERS, CIO,PETITIONER.Case No. 2-I?C-3346.September 28,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before James V. Altieri, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds : 21.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenors, United Electrical, Radio & Machine Workers ofAmerica and its Local 1227, hereinafter called respectively UE andLocal 1227, assert that this local's certification by the Board on June6, 1950, as the exclusive representative of those employees of the1 The hearing officer referred to the Board the motion of the Intervenor to dismiss thepetition as defective because of the following facts.The name signed to the petition isIrving Abramson, who is attorney of record for the Petitioner. In fact, Abramson's namewas written not by himself but by one of his office associates, who appended his owninitials indicating that it was not the actual signature of Abramson.The Intervenorsassert that the certification formula appearing at the end of the petition form calls for adeclaration by thesignatoryof the truth of the facts contained in the petition, and that inthe circumstances described the certification is false because not made by the person inwhose name it was signed.We find no merit in this contention.The motion to dismisson this ground is hereby denied.The hearing officer also referred to the Board two othermotions for dismissal made by the Intervenors which are dealt with in the course of ourdecision.2 The request of the Intervenors for oral argument is hereby denied because the recordand briefs,in our opinion, adequately present the issues and position of the parties,96 NLRB No. 77.